Exhibit 10.4

 

TIBCO SOFTWARE INC.

 

1998 DIRECTOR OPTION PLAN

(as amended and restated on January 27, 2005)

 

1. Purposes of the Plan. The purposes of this 1998 Director Option Plan are to
attract and retain the best available personnel for service as Directors (as
defined herein) of the Company, to provide additional incentive to Directors of
the Company to serve as Directors, and to encourage their continued service on
the Board.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Compensation Committee that shall be administering
the Plan in accordance with Section 4 hereof.

 

(b) “Applicable Laws” means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options are granted under the Plan.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Common Stock” means the common stock of the Company.

 

(f) “Company” means TIBCO Software Inc., a Delaware corporation.

 

(g) “Compensation Committee” means a compensation committee appointed by the
Board.

 

(h) “Director” means a member of the Board.

 

(i) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.

 

(j) “Employee” means any person, including Directors, employed by the Company or
Subsidiary of the Company. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

 

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(l) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq



--------------------------------------------------------------------------------

SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system for the last market trading day
prior to the time of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination; or

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

 

(m) “Inside Director” means a Director who is an Employee.

 

(n) “Option” means a stock option granted pursuant to the Plan.

 

(o) “Option Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

 

(p) “Optioned Stock” means the Common Stock subject to an Option.

 

(q) “Optionee” means a Director who holds an Option granted under the Plan.

 

(r) “Outside Director” means a Director who is not an Employee.

 

(s) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(t) “Plan” means this 1998 Director Option Plan.

 

(u) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 below.

 

(v) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares which may be subject to option and
sold under the Plan is 4,475,000 Shares (the “Pool”). The Shares may be
authorized but unissued, or reacquired Common Stock.

 

If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated).
However, Shares that have actually been issued under the Plan, shall not be
returned to the Plan and shall not become available for future distribution
under the Plan.

 

-2-



--------------------------------------------------------------------------------

4. Administration of the Plan.

 

(a) The Plan shall be administered by the Compensation Committee, which shall be
constituted to comply with Applicable Laws.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan and
subject to the approval of any relevant authorities, the Administrator shall
have the authority in its discretion:

 

(i) to determine the Fair Market Value;

 

(ii) to select the Directors to whom Options may from time to time be granted
hereunder;

 

(iii) to determine the number of Shares to be covered by an Option granted to a
Director;

 

(iv) to approve forms of agreement for use under the Plan;

 

(v) to determine the terms and conditions, of any Option granted to a Director.
Such terms and conditions include, but are not limited to, the exercise price,
the time or times when Options may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option or the
Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

 

(vi) to determine whether and under what circumstances an Option may be settled
in cash under subsection 9(e) instead of Common Stock;

 

(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(viii) to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option that number of Shares having a Fair Market Value equal to the amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by Optionees to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Administrator may
deem necessary or advisable; and

 

(ix) to construe and interpret the terms of the Plan and Options.

 

-3-



--------------------------------------------------------------------------------

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Optionees.

 

(d) Procedure for Grants to Outside Directors. Except as otherwise provided in
Section 4, all grants of Options to Outside Directors under this Plan shall be
automatic and nondiscretionary and shall be made strictly in accordance with the
following provisions:

 

(i) No person shall have any discretion to select which Outside Directors shall
be granted Options or to determine the number of Shares to be covered by Options
granted to Outside Directors; provided, however that any Outside Director may
decline to receive an automatic Option grant hereunder by providing written
notice to the Administrator prior to such automatic Option grant.

 

(ii) Each Outside Director shall be automatically granted an Option to purchase
100,000 Shares (the “First Option”) on the date on which such person first
becomes an Outside Director, whether through election by the stockholders of the
Company or appointment by the Board to fill a vacancy; provided, however, that
an Inside Director who ceases to be an Inside Director but who remains a
Director shall not receive a First Option.

 

(iii) Each Outside Director shall be automatically granted an Option to purchase
40,000 Shares (a “Subsequent Option”) on the date of the annual meeting of the
shareholders of each year provided he or she is then an Outside Director and if
as of such date, he or she shall have served on the Board for at least the
preceding six (6) months.

 

(iv) The terms of a First Option granted hereunder shall be as follows:

 

(A) the term of the First Option shall be ten (10) years.

 

(B) the First Option shall be exercisable only while the Outside Director
remains a Director of the Company, except as set forth in Sections 9 and 11
hereof.

 

(C) unless otherwise determined by the Administrator, the exercise price per
Share shall be 100% of the Fair Market Value per Share on the date of grant of
the First Option.

 

(D) subject to Section 11 hereof, the First Option shall become exercisable as
to one-third of the Shares subject to the First Option on each anniversary of
its date of grant, so that 100% of the First Option is exercisable after three
years, provided that the Optionee continues to serve as a Director on such
dates.

 

(v) The terms of a Subsequent Option granted hereunder shall be as follows:

 

(A) the term of the Subsequent Option shall be ten (10) years.

 

(B) the Subsequent Option shall be exercisable only while the Outside Director
remains a Director of the Company, except as set forth in Sections 9 and 11
hereof.

 

-4-



--------------------------------------------------------------------------------

(C) unless otherwise determined by the Administrator, the exercise price per
Share shall be 100% of the Fair Market Value per Share on the date of grant of
the Subsequent Option.

 

(D) subject to Section 11 hereof, the Subsequent Option shall become exercisable
as to one-third of the Shares subject to the Subsequent Option on each
anniversary of its date of grant, so that 100% of the Subsequent Option is
exercisable after three years, provided that the Optionee continues to serve as
a Director on such dates.

 

(vi) In the event that any Option granted under the Plan would cause the number
of Shares subject to outstanding Options plus the number of Shares previously
purchased under Options to exceed the Pool, then the remaining Shares available
for Option grant shall be granted under Options to the Outside Directors on a
pro rata basis. No further grants shall be made until such time, if any, as
additional Shares become available for grant under the Plan through action of
the Compensation Committee or the stockholders to increase the number of Shares
which may be issued under the Plan or through cancellation or expiration of
Options previously granted hereunder.

 

5. Eligibility.

 

(a) Options may be granted only to Directors.

 

(b) Neither the Plan nor any Option shall confer upon any Optionee any right
with respect to continuation of service as a Director or nomination to serve as
a Director, nor shall it interfere in any way with any rights which the Director
or the Company may have to terminate the Director’s relationship with the
Company at any time.

 

6. Term of Plan. The amendment and restatement of the Plan shall become
effective on January 27, 2005. It shall continue in effect for a term of ten
(10) years from the date of obtaining stockholder approval of the Plan in May,
1999, unless terminated earlier under Section 13 of the Plan.

 

7. Term of Option. The term of each Option granted to an Inside Director shall
be stated in the Option Agreement; provided, however, that the term shall be no
more than ten (10) years from the date of grant thereof.

 

8. Consideration. The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Administrator. Such consideration may consist of (1) cash, (2) check, (3)
promissory note, (4) other Shares which (x) in the case of Shares acquired upon
exercise of an Option, have been owned by the Optionee for more than six months
on the date of surrender, and (y) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (5) consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan, or (6) any combination of the foregoing methods of payment. In making its
determination as to the type of consideration to accept, the Administrator shall
consider if acceptance of such consideration may be reasonably expected to
benefit the Company.

 

-5-



--------------------------------------------------------------------------------

9. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms hereof at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 11 of
the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

 

(b) Termination of Continuous Status as a Director. Subject to Section 11
hereof, in the event an Optionee’s status as a Director terminates (other than
upon the Optionee’s death or Disability, the Optionee may exercise his or her
Option, but only within three (3) months following the date of such termination,
and only to the extent that the Optionee was entitled to exercise it on the date
of such termination (but in no event later than the expiration of its ten (10)
year term). To the extent that the Optionee was not entitled to exercise an
Option on the date of such termination, and to the extent that the Optionee does
not exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.

 

(c) Disability of Optionee. In the event Optionee’s status as a Director
terminates as a result of Disability, the Optionee may exercise his or her
Option, but only within twelve (12) months following the date of such
termination, and only to the extent that the Optionee was entitled to exercise
it on the date of such termination (but in no event later than the expiration of
its ten (10) year term). To the extent that the Optionee was not entitled to
exercise an Option on the date of termination, or if he or she does not exercise
such Option (to the extent otherwise so entitled) within the time specified
herein, the Option shall terminate.

 

(d) Death of Optionee. In the event of an Optionee’s death, the Optionee’s
estate or a person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option, but only within twelve (12) months
following the date of death, and only to the extent that

 

-6-



--------------------------------------------------------------------------------

the Optionee was entitled to exercise it on the date of death (but in no event
later than the expiration of its ten (10) year term). To the extent that the
Optionee was not entitled to exercise an Option on the date of death, and to the
extent that the Optionee’s estate or a person who acquired the right to exercise
such Option does not exercise such Option (to the extent otherwise so entitled)
within the time specified herein, the Option shall terminate.

 

(e) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made.

 

10. Non-Transferability of Options. Unless determined otherwise by the
Administrator, Options may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator makes an Option
transferable, such Option shall contain such additional terms and conditions as
the Administrator deems appropriate.

 

11. Adjustments Upon Changes in Capitalization, Merger or Change of Control.

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and the number of shares of Common Stock which have
been authorized for issuance under the Plan but as to which no Options have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option, as well as the price per share of Common Stock covered
by each such outstanding Option, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company. The conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Compensation Committee,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option until fifteen (15) days prior to such transaction as
to all of the Optioned Stock covered thereby, including Shares as to which the
Option would not otherwise be exercisable. To the extent it has not been
previously exercised, an Option will terminate immediately prior to the
consummation of such proposed action.

 

(c) Merger or Change of Control. In the event of a merger of the Company with or
into another corporation or Change of Control (as defined below), each
outstanding Option may be assumed or equivalent options may be substituted by
the successor corporation or a Parent or

 

-7-



--------------------------------------------------------------------------------

Subsidiary thereof (the “Successor Corporation”). If an Option is assumed or
substituted for, the Option or equivalent option shall continue to be
exercisable as provided in Section 4 hereof for so long as the Optionee serves
as a Director or a director of the Successor Corporation. If, in connection with
a Change of Control, the Optionee’s status as a Director or director of the
Successor Corporation, as applicable, is terminated other than upon a voluntary
resignation by the Optionee, the Option or equivalent option held by the
Director on the date of termination shall become fully exercisable, including as
to Shares for which it would not otherwise be exercisable. Thereafter, the
Option or equivalent option shall remain exercisable in accordance with Sections
9(b) through (d) above.

 

If the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option, the Option shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Compensation Committee shall notify the Optionee
that the Option shall be fully exercisable for a period of thirty (30) days from
the date of such notice, and upon the expiration of such period the Option shall
terminate.

 

For the purposes of this Section 11(c), an Option shall be considered assumed
if, following the merger or Change of Control, the Option confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or Change of Control, the consideration (whether
stock, cash, or other securities or property) received in the merger or Change
of Control by holders of Common Stock for each Share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares). If such consideration received in the merger or Change of Control is
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option, for each Share
of Optioned Stock subject to the Option, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or Change of
Control.

 

For purposes of this Section 11(c), “Change of Control” means the occurrence of
any of the following events:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

 

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of January 27, 2005, or (B) are elected, or nominated for election,
to the Board with the affirmative votes of at least a majority of the Directors
at the time of such election or nomination (but will not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

 

-8-



--------------------------------------------------------------------------------

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

12. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Option, or such other date as is determined by the Administrator.
Notice of the determination shall be given to each Director to whom an Option is
so granted within a reasonable time after the date of such grant.

 

13. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Compensation Committee may at any time amend,
alter, suspend or terminate the Plan.

 

(b) Stockholder Approval. The Compensation Committee shall obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company. Termination of
the Plan shall not affect the Administrator’s ability to exercise the powers
granted to it hereunder with respect to Options granted under the Plan prior to
the date of such termination.

 

14. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option unless the exercise of such Option and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise of an Option, the
Administrator may require the person exercising such Option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

15. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

-9-



--------------------------------------------------------------------------------

16. Reservation of Shares. The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

-10-